Citation Nr: 1740086	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-16 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo prior to November 4, 2014.

2.  Entitlement to a higher disability rating in excess of 30 percent for benign paroxysmal positional vertigo after November 4, 2014.

3.  Entitlement to service connection for an acquired psychiatric disorder, characterized as chronic adjustment disorder with depression and major depressive disorder, and to include as secondary to the service-connected disabilities of right ear hearing loss, tinnitus, and benign paroxysmal positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from November 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a July 2014 Travel Board hearing before the undersigned; the hearing transcript has been associated with the claims file.

In September 2014, the Board remanded the issues for further development.  
The directives have been substantially complied with for the stated issues and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to November 4, 2014, benign paroxysmal positional vertigo was manifested by occasional dizziness approximately three to four times a week.

2.  After November 4, 2014, benign paroxysmal positional vertigo is manifested by dizziness and occasional staggering.

3.  An acquired psychiatric disorder did not pre-exist active service, did not first manifest during active service, and is not otherwise etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2014, the criteria for an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.87, Diagnostic Code 6204 (2016).


2.  After November 4, 2014, the criteria for a disability rating in excess of 30 percent for benign paroxysmal positional vertigo have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.87, Diagnostic Code 6204 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder characterized as chronic adjustment disorder with depression and major depressive disorder, and to include as secondary to the service-connected disabilities of right ear hearing loss, tinnitus, and benign paroxysmal positional vertigo have not been met. 38 U.S.C.A. § 1111, 1131, 1153, 5107 (West 2014);  38 C.F.R. § 3.303, 3.304 (2016).



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2009 letter.  38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  
Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in July 2014.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2014 to obtain outstanding treatment records, afford the Veteran VA examinations to address the severity of benign paroxysmal positional vertigo and the etiology of an acquired psychiatric disorder, and issue a supplemental statement of the case (SSOC).  In September 2014, updated medical records were associated with the file.  In November 2014, the Veteran was afforded two VA examinations, one ENT and one psychiatric, addressing the September 2014 remand directives, and a rating decision and SSOC were issued in January 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


Rating for Benign Paroxysmal Positional Vertigo

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as with the evaluation of the Veteran's benign paroxysmal positional vertigo, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim. 38 C.F.R. § 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran's benign paroxysmal positional vertigo is evaluated as 10 percent disabling prior to November 4, 2014 and 30 percent disability after November 4, 2014 pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorder.  Under these criteria, a 10 percent rating is warranted on evidence of peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note provides that where hearing impairment or suppuration is present, they shall be separately rated. C.F.R. § 4.87, DC 6204.

On VA examination in August 2009, the examiner stated that the Veteran reported balance problems for the last fifteen years, occurring intermittently, and worsened with sudden position changes.  The Veteran reported that symptoms lasted a few seconds and then spontaneously resolve.  The Veteran exhibited a positive Hallpike-Dix maneuver and was diagnosed with benign paroxysmal positional vertigo.

On VA examination in April 2011, the Veteran was noted as receiving compensation for labyrinthitis, tinnitus, and difficulty hearing.  The examiner noted that the Veteran experiences dizzinesss about three or four times a week lasting more than twenty minutes.  The Veteran was receiving medical treatment but had no previous ear surgeries.  The examiner noted that there was no active ear disease at the time of examination, but that the Veteran has benign paroxysmal positional vertigo with labyrinthitis due to problems in the inner ear with tinnitus and difficulty hearing.

The Veteran's VA medical treatment records are largely negative for complaints of dizziness.  The Board notes that the Veteran did seek medical care in June 2014 for a check-up where he reported a constant pain in the right hip radiating to the leg.  The record does not indicate what caused the pain.  However, it is noted that the fall prevention was discussed during this medical visit.

In July 2014, the Veteran testified that he experiences dizziness and has fallen due to losing balance.  The Veteran stated that he sought treatment at the VA because he fell in the shower and hurt his leg.  The Veteran also stated that he has missed VA medical appointments and tries not to leave the house due to his symptoms but that he could attend an appointment if necessary.  The Veteran testified that he gets depressed because he is afraid to go outside due to feeling dizzy and tripping.  

On VA examination in November 2014, the Veteran reported experiencing dizziness and occasional staggering.  The examiner opined that these symptoms were at least as likely as not caused by labyrinthitis because it affects the inner ear, which can result in staggering.  

Upon careful consideration of the evidence pertaining to this claim, the Board finds that an evaluation in excess of 10 percent prior to November 4, 2014 is not warranted.  The evaluation contemplates occasional dizziness and loss of balance.  A higher evaluation requires evidence demonstrating dizziness and occasional staggering.  Here, the Veteran was diagnosed with benign paroxysmal positional vertigo after examination and positive objective findings were found in an August 2009 VA examination.  In April 2011, a VA examiner did not note any problems with gait or balance.  The Veteran's VA treatment records are largely silent for treatment of dizziness or loss of balance.  The Veteran has even denied dizziness during several medical appointments.   Thus, there is no basis upon which to assign a higher evaluation for benign paroxysmal positional vertigo. 

The Board finds the assigned 30 percent rating for benign paroxysmal positional vertigo as of November 4, 2014 is also warranted.  In November 2014, a VA examiner opined that dizziness and staggering is at least as likely as not caused by the Veteran's labyrinthitis, which affects the inner ear and is associated with the Veteran's service-connected hearing loss and tinnitus.  Further, the Veteran has testified that he experiences dizziness, which results in losing balance.  The Veteran testified that he even had to seek medical treatment due to falling in the shower and hurting his leg.  The Veteran's medical treatment records indicate that he indeed complained of right leg and hip pain and was consulted on fall prevention.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  The 30 percent rating assigned as of November 4, 2014 is the maximum rating available under Diagnostic Code 6204.  

Diagnostic Code 6204 addresses the Veteran's symptoms of dizziness and loss of balance.  Therefore, further discussion is not required.  The evidence preponderates against a finding that a higher evaluation is warranted.  As such, entitlement to an increased disability rating in excess of 10 percent prior to November 4, 2014 and 30 percent after November 4, 2014 is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


Service Connection for an Acquired Psychiatric Disorder

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's original claim for service connection for a chronic adjustment disorder with depression may be considered to encompass any acquired psychiatric disorder. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a).  However, the Veteran's psychiatric disabilities are not considered psychoses and thus are not considered chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.384  (e).  Therefore, since his disabilities are not listed in 3.309(a), 3.303(b) does not apply.

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has an acquired psychiatric disorder.  The Veteran has stated in his Notice of Disagreement (NOD) that he complained of depression to medical providers while in service and even received medication from one such medical provider.  The Veteran, through his representative and hearing testimony, has also asserted that he has an acquired psychiatric disorder caused by his service-connected disabilities.  

On VA examination in August 2009, the Veteran was diagnosed by a VA psychologist as having opioid dependence, in remission; alcohol dependence, in early remission; and an adjustment disorder with depression.  Additionally, on VA examination in November 2014, a VA psychologist diagnosed the Veteran with major depressive disorder.  Furthermore, the Veteran's VA medical records indicate that the Veteran has received mental health treatment as early as September 1999.  Thus, the first element for direct and secondary service connection, evidence of current disability, has been met.

Regarding the second element of direct service connection, an in-service incurrence of disease or injury, the Veteran's service treatment records are silent for any complaints or treatment of psychiatric disorders.  The earliest evidence in record of mental health treatment occurs in September 1999, more than eighteen years after leaving active military service.  The Veteran stated in his Notice of Disagreement that he complained of depression to medical providers while in service and even received medication from one such medical provider.  However, during the July 2014 Board hearing, the Veteran stated that he was diagnosed for depression in 2009.  The Veteran also stated that he gets depressed because he is always dizzy and tripping.  Additionally, the Veteran denied a history of behavioral health concerns and treatment prior to service and while in service during the November 2014 VA psychiatric examination.  The preponderance of the evidence weighs against the Veteran's lay statements of mental health complaints and treatment in service or within the first year after service.  Therefore, the second element for direct service connection has not been met and direct service connection for an acquired psychiatric disorder must be denied.

Regarding the second element of secondary service connection, evidence of service-connected disability, the Veteran is service-connected for benign paroxysmal positional vertigo, right ear sensorineural hearing loss, chronic tinnitus, and pseudofolliculitis barbae.  Therefore, the second element of secondary service connection has been met.  

Regarding the third element of secondary service connection, nexus evidence establishing a connection between service-connected disability and current disability, the Veteran received two thorough VA psychiatric examinations.  

In the August 2009 VA psychiatric examination, the examiner reported "[t]he main stressor reported by the veteran consisted of unfair treatment within the unit in which he worked."  The Veteran stated that he didn't get along with coworkers, others trained with him were promoted before him, and he was usually chosen for deployments.  The Veteran also stated that he preferred deployments because he got away from the negative environment and felt he thrived.  After the military, Veteran attended college classes for one semester, worked at a bank for one year, and left the bank position for a clerk job at the United States Postal Service (USPS).  However, the examiner reported that the Veteran did not feel he was being fairly treated at USPS and quit within one year.  The Veteran felt disheartened after this experience and had a sporadic work history since.  The examiner noted that the Veteran reported no prior mental health treatment history prior to service.  The Veteran did report increased alcohol use and cocaine use in 1982.  The Veteran completed two substance abuse treatment programs, with the last being one month prior to this VA examination.  Further, the examiner stated that the Veteran did not mention either hearing loss or tinnitus as contributing factors to his mood instability.  The examiner attributed depression to a function of the adjustment process intrinsic to an individual in early stages of recovery.

The Veteran testified in July 2014 that he was diagnosed with depression in 2009 and believes that his substance abuse was a reaction to the depression.  Further, the Veteran testified that he is depressed because he is always dizzy and tripping.  

In the November 2014 VA psychiatric examination, the Veteran reported the same work history and that he had to drop out of college due to difficulties obtaining his GI benefits.  The Veteran reported that having to drop out of college was the "end of [his] life" and the "straw that broke the camel's back."  The Veteran asserted that he stopped caring after that and began having problems with his job at USPS.  The Veteran reported that the problems at USPS were resolved but he resigned anyway and has had a sporadic work history since.  The Veteran denied a history of behavioral health concerns and treatment prior to and while in service.  The   examiner stated that the Veteran currently meets DSM-V criteria for Major Depressive Disorder and acknowledged that the Veteran was previously diagnosed with adjustment disorder with depressed mood, which appears to have progressed to a major depressive disorder.  The examiner stated that "[t]here is no evidence that the patient's depression is related to military service and/or is secondary to his service connected hearing loss/tinnitus/vertigo."  Further, the examiner stated that the, "[p]atient did not mention or allude that his hearing loss/tinnitus/vertigo results in depressed mood."  Further, the examiner noted that the Veteran "contends that his depression was caused by his inability to access his GI Benefits in a timely manner."  The examiner concluded that the Veteran's current depression is due to a combination of long-term drug use, financial strain, lack of employment, and reflection of the Veteran's expectation versus reality. 

The Veteran's VA treatment records contain treatment for substance abuse and psychiatric assessments for depression and post-traumatic stress disorder.  However, there are no other opinions regarding the etiology of the Veteran's acquired psychiatric disorder.  

The Board finds the two VA examinations to be the most probative of record in determining whether a nexus exists between the Veteran's current acquired psychiatric disability and any service-connected disabilities.  The examiners reviewed the entire claims file, examined the Veteran, made careful observations, and drew conclusions where appropriate with reasoned medical explanations of their conclusions and opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran asserted in his NOD that he complained and received treatment for depression in service.  However, there is no evidence of such complaints or treatment in the Veteran's service treatment records.  Further, the Board also takes notice that the Veteran reported to two VA examiners that he did not have mental health concerns or treatment before or during service.  Additionally, the Veteran testified that he was diagnosed with depression in 2009, twenty-eight years after leaving service.  The first record we have of any psychiatric care is in September 1998, eighteen years after leaving service.  

The Veteran has asserted that he believes his substance abuse issues were caused by depression.  However, the psychologist in the November 2014 VA examination stated that poly-substance use was not caused by or the result of military service nor secondary to major depression, hearing loss, tinnitus, or vertigo.  The examiner reported that the Veteran stated he used marijuana and alcohol prior to service and heroin and cocaine after he left the USPS.  The Veteran stated that his brothers, cousins, and friends were using, enjoyed it, and "didn't die" so he started using. 

In regard to the Veteran's polysubstance dependence, the Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 and 38 U.S.C.A. § 105 (a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this case, the evidence of record does not demonstrate that an alcohol or drug abuse disability is secondary to, or a symptom of, a service-connected disability.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that service connection is warranted for his acquired psychiatric disabilities. However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his disabilities and whether they were caused by service or other incidents after service.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current psychiatric disorder is etiologically related to service or service-connected disabilities are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the third element of secondary service connection is not met and secondary service connection for an acquired psychiatric disorder must be denied.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed acquired psychiatric disability is related to the Veteran's service or service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a higher initial disability rating, in excess of 10 percent for benign paroxysmal positional vertigo, prior to November 4, 2014, is denied.

Entitlement to a higher initial disability rating, in excess of 30 percent for benign paroxysmal positional vertigo, after November 4, 2014, is denied.

Entitlement to service connection for an acquired psychiatric disorder, characterized as chronic adjustment disorder with depression and major depressive disorder, and to include as secondary to the service-connected disabilities of right ear hearing loss, tinnitus, and benign paroxysmal positional vertigo, is denied.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


